Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This is a Non-Final Rejection on the merits of this application. Claims 1-20 are rejected and currently pending, as discussed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  The steps of "receiving", "receiving", "identifying", and "completing" should be "receive", "receive”, “identify”, and “complete”, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recites the limitation "the context" in Line 4.  There is insufficient antecedent basis for this limitation in the claim, as there is no mention of “context” preceding this limitation. It is unclear what context the limitation is referring to. In order to overcome this rejection, it is recommended that the limitation be changed to “a context” or similar.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 the claimed invention is directed to a mental process without significantly more. 
Regarding Independent Claim 1:
Step 1: Claim 1 is a method claim that includes the steps of “receiving a first measurement value…”, “receiving a second measurement value…”, “identifying at least one sensor abnormality…”, and “completing at least one predefined action…”. Thus, Claim 1 is directed to a process.
Step 2A Prong 1: Claim 1 recites the step of “identifying”. This limitation recites an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional steps of “receiving”, “receiving”, and “completing”. These steps amount to no more than insignificant extra-solution activity as they are mere data gathering and outputting, and impose no meaningful limitations on practicing the abstract idea. Thus, Claim 1 is directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than insignificant extra-solution activity. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-10:
Step 1: Claims 2-10 rely on Claim 1 and include the additional steps of “determining…” (Claim 2), “receiving…” (Claim 2), “identifying…” (Claim 2), “identifying…” (Claim 2), “accessing …” (Claim 3), “determining…” (Claim 3), “identifying…” (Claim 3), “disabling…” (Claim 4), “disabling…” (Claim 5), “recording…” (Claim 6), “analyzing…” (Claim 6), “calculating…” (Claim 7), “updating…” (Claim 8), “determining…” (Claim 9), “identifying…” (Claim 10), and “executing…” (Claim 10). Thus, Claims 2-10 are directed to a process.
Step 2A Prong 1: Claims 2-10 rely on Claim 1 and recite the limitations of “determining” (Claims 2, 3, and 9), “identifying” (Claims 2, 3, and 10), “analyzing” (Claim 6), and “calculating” (Claim 7). These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional steps of “receiving” (Claim 2), “accessing” (Claim 3), “disabling” 
Step 2B: The additional elements in this claim amount to no more than insignificant extra-solution activity. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, dependent Claims 2-10 are ineligible. 

Regarding Independent Claim 11:
Step 1: Claim 11 is a product claim that includes a computer-readable storage medium and a computing device that carry out the steps of “receiving a first measurement value…”, “receiving a second measurement value…”, “identifying at least one sensor abnormality…”, and “completing at least one predefined action…”. Thus, Claim 1 is directed to a product.
Step 2A Prong 1: Claim 11 recites the step of “identifying”. This limitation recites an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional steps of “receiving”, “receiving”, and “completing”. These steps amount to no more than insignificant extra-solution activity as they are mere data gathering and outputting, and impose no meaningful limitations on practicing the abstract idea. Additionally, the inclusion of processing circuitry (a computing device and memory) amounts no more than mere instructions to apply the judicial exception using 
Step 2B: The additional elements in this claim amount to no more than insignificant extra-solution activity and generic computer hardware. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 11 is ineligible.
Regarding Dependent Claims 12-15:
Step 1: Claims 12-15 rely on Claim 11 and include the additional steps of “determining…” (Claim 12), “receiving…” (Claim 12), “identifying…” (Claim 12), “identifying…” (Claim 12), “accessing …” (Claim 13), “determining…” (Claim 13), “identifying…” (Claim 13), “disabling…” (Claim 14), and “disabling…” (Claim 15). Thus, Claims 12-15 are directed to a process.
Step 2A Prong 1: Claims 12-15 rely on Claim 11 and recite the limitations of “determining” (Claims 12 and 13) and “identifying” (Claims 12 and 13). These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional steps of “receiving” (Claim 12), “accessing” (Claim 13), and “disabling” (Claims 14 and 15). These steps amount to no more than insignificant extra-solution activity as they are mere data gathering and outputting, and impose no meaningful limitations on practicing the abstract idea. Thus, Claims 12-15 are directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than insignificant extra-solution activity. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, dependent Claims 12-15 are ineligible. 

Regarding Independent Claim 16:
Step 1: Claim 16 is a product claim that includes a memory and a processor that carry out the steps of “receiving a first measurement value…”, “receiving a second measurement value…”, “identifying at least one sensor abnormality…”, and “completing at least one predefined action…”. The claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it does not specify that the computer-readable storage medium is non-transitory. Therefore, transitory signals would fall under the scope of this claim, making Claim 16 directed to non-statutory subject matter. In order for Claim 16 to fall within a statutory category, it is recommended that the term “non-transitory” is specified regarding the computer-readable storage medium.
Step 2A Prong 1: Claim 16 recites the step of “identifying”. This limitation recites an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the additional steps of “receiving”, “receiving”, and “completing”. These steps amount to no more than insignificant extra-solution activity as they are mere data gathering and outputting, and impose no meaningful limitations on practicing the abstract idea. Additionally, the inclusion of processing circuitry (a processor and 
Step 2B: The additional elements in this claim amount to no more than insignificant extra-solution activity and generic computer hardware. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 16 is ineligible.
Regarding Dependent Claims 17-20:
Step 1: Claims 2-10 rely on Claim 1 and include the additional steps of “determining…” (Claim 17), “receiving…” (Claim 17), “identifying…” (Claim 17), “identifying…” (Claim 17), “accessing …” (Claim 18), “determining…” (Claim 18), “identifying…” (Claim 18), “disabling…” (Claim 19), “disabling…” (Claim 20). Thus, Claims 17-20 are directed to a process.
Step 2A Prong 1: Claims 17-20 rely on Claim 16 and recite the limitations of “determining” (Claims 17 and 18) and “identifying” (Claims 17 and 18). These limitations recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional steps of “receiving” (Claim 17), “accessing” (Claim 18), and “disabling” (Claims 19 and 20). These steps amount to no more than insignificant extra-solution activity as they are mere data gathering and outputting, and impose no meaningful limitations on practicing the abstract idea. Thus, Claims 17-20 are directed to the abstract idea.
Step 2B: The additional elements in this claim amount to no more than insignificant extra-solution activity. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, dependent Claims 17-20 are ineligible. 

Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding Independent Claim 11, the claim does not fall within at least one of the four categories of patent eligible subject matter because it does not specify that the computer-readable storage medium is non-transitory. Therefore, transitory signals would fall under the scope of this claim, making Claim 11 directed to non-statutory subject matter. In order for Claim 11 to fall within a statutory category, it is recommended that the term “non-transitory” is specified regarding the computer-readable storage medium.
Claims 12-15 are also rejected by way of their dependency on Claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-2, 10-12, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 20170008487 A1, hereinafter “Ur”.

Regarding Claim 1, Ur teaches a method comprising: ([0003] and figure 5)
receiving a first measurement value from a first sensor ([0046] and figure 5, step s2, wherein a device receives a first sensor value from a first sensor) among a plurality of sensors associated with a vehicle; ([0018] and figures 1-4, wherein sensors 130, 140, and 150 are associated with vehicle 102)
receiving a second measurement value from a second sensor among the plurality of sensors; ([0047] and figure 5, step s4, wherein the device receives a second sensor value from a second sensor for the vehicle)
identifying at least one sensor abnormality based upon an inconsistency between the first measurement value and the second measurement value; ([0050] and figure 5, step s10, wherein the first sensor is identified as being out of range based on the received values from both sensors)
and completing at least one predefined action to address the at least one sensor abnormality. ([0051] and figure 5, step s12, wherein an alarm is sounded to address the sensor abnormality)

Regarding Claim 10, Ur teaches all of the limitations of Claim 1 as discussed above, and wherein the at least one sensor abnormality results from a vehicle security fault, ([0023], 
and wherein completing the at least one predefined action comprises: 
identifying, via a security system associated with the vehicle ([0035], trusted processor 110), at least one sensor among the plurality of sensors compromised by the vehicle security fault; ([0035], wherein speedometer 104 is identified as the source of the malevolent attack)
and executing at least one security recommendation received from the security system based upon analysis of the at least one sensor affected by the vehicle security fault. ([0035], wherein the trusted processor generates an alarm associated with the compromised speedometer and broadcasts it inside or outside of the vehicle)

Regarding Claim 11, Ur teaches a computer program product ([0052], computer program product 600) comprising a computer readable storage medium having program instructions embodied therewith ([0052], signal bearing medium 602), the program instructions executable by a computing device to cause the computing device to: ([0052], wherein signal bearing medium 602, when executed by a processor, carries out the steps of figure 5 detailed below)
receiving a first measurement value from a first sensor ([0046] and figure 5, step s2, wherein a device receives a first sensor value from a first sensor) among a plurality of sensors associated with a vehicle; ([0018] and figures 1-4, wherein sensors 130, 140, and 150 are associated with vehicle 102)
receiving a second measurement value from a second sensor among the plurality of sensors; ([0047] and figure 5, step s4, wherein the device receives a second sensor value from a second sensor for the vehicle)
identifying at least one sensor abnormality based upon an inconsistency between the first measurement value and the second measurement value; ([0050] and figure 5, step s10, wherein the first sensor is identified as being out of range based on the received values from both sensors)
and completing at least one predefined action to address the at least one sensor abnormality. ([0051] and figure 5, step s12, wherein an alarm is sounded to address the sensor abnormality)

Regarding Claim 16, Ur teaches a system comprising: 
a processor, and a memory storing an application program which, when executed on the processor, performs an operation comprising: ([0004], wherein the system utilized comprises a memory and a processor)
receiving a first measurement value from a first sensor ([0046] and figure 5, step s2, wherein a device receives a first sensor value from a first sensor) among a plurality of sensors associated with a vehicle; ([0018] and figures 1-4, wherein sensors 130, 140, and 150 are associated with vehicle 102)
receiving a second measurement value from a second sensor among the plurality of sensors; ([0047] and figure 5, step s4, wherein the device receives a second sensor value from a second sensor for the vehicle)
identifying at least one sensor abnormality based upon an inconsistency between the first measurement value and the second measurement value; ([0050] and figure 5, step s10, wherein the first sensor is identified as being out of range based on the received values from both sensors)
and completing at least one predefined action to address the at least one sensor abnormality. ([0051] and figure 5, step s12, wherein an alarm is sounded to address the sensor abnormality)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ur.

Regarding Claims 2, 12, and 17, Ur teaches all of the limitations of Claims 1, 11, and 16 as discussed above, and 
responsive to determining that a vehicle metric measured by the first sensor is comparable to a vehicle metric measured by the second sensor: ([0049], wherein the first and second sensor metrics are evaluated)
determining that the first measurement value differs from the second measurement value beyond a predefined threshold; ([0049], wherein the first and second sensors are evaluated based on a predetermined threshold value)
receiving a third measurement value from a third sensor among the plurality of sensors; ([0049], wherein the device receives a third measurement value from a third sensor)
identifying the first sensor as abnormal responsive to determining that the third measurement value differs from the first measurement value beyond the predefined threshold; ([0049], wherein a difference is determined between the first and third measurement values and the first sensor is identified as abnormal based on the difference)
determining that the third measurement value differs from the second measurement value beyond the predefined threshold. ([0049], wherein the second sensor is evaluated based on the difference between the second and third sensor values)
Ur does not teach and identifying the second sensor as abnormal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ur to identify Ur’s second sensor as abnormal responsive to the determination that the second and third sensor values differ beyond a predetermined threshold. Because Ur already teaches identifying the first sensor as . 

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ur as applied to Claims 1, 11, and 16 above, and further in view of “Combining Multiple Sensors for Event Detection”, hereinafter “Crispim”.

Regarding Claims 3, 13, and 18, Ur teaches all of the limitations of Claims 1, 11, and 16 as discussed above, furthermore, Ur teaches and responsive to determining that a vehicle metric measured by the first sensor is distinct from a vehicle metric measured by the second sensor: ([0049], wherein the first and second sensor metrics are evaluated)
accessing a data structure; ([0037], wherein a model 400 is stored in trusted memory)
and identifying at least one of the first sensor and the second sensor as abnormal based upon the data structure. ([0040], wherein the system sensors are evaluated for anomalies based on the stored model)
Ur does not teach the data structure comprising mutually exclusive scenarios, 
and determining that the first measurement value and the second measurement value are mutually exclusive based upon the data structure of mutually exclusive scenarios.
Crispim teaches a data structure of mutually exclusive scenarios (equation 4, a frame that contains all possible mutually exclusive hypotheses)
It would have been obvious to one having ordinary skill in the art to have modified Ur’s method of using a model to identify anomalous sensor values with Crispim’s method of using a data structure of mutually exclusive scenarios to identify sensor events. Doing so would allow the sensor system to reduce the propagation of noise from sensor readings, as recognized by Crispim (page 8, section 2.3).

Claims 4-9, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ur as applied to Claims 1, 11, and 16 above, and further in view of US 20190138423 A1, hereinafter “Agerstam”.

Regarding Claims 4, 14, and 19, Ur teaches all of the limitations of Claims 1, 11, and 16 as discussed above, and does not teach responsive to determining that the at least one sensor abnormality is isolated to a one or more nonessential subsystems of the vehicle, 
disabling the one or more nonessential subsystems.
Agerstam teaches responsive to determining that the at least one sensor abnormality is isolated to a one or more nonessential subsystems of the vehicle, ([0078] and figure 8, step 816, wherein it is determined if the anomalous system is safety critical or not)
disabling the one or more nonessential subsystems. ([0079] and figure 8, step 820, wherein if the system is nonessential, or not safety critical, the anomalous system is disabled and replaced by another system)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ur’s method of identifying vehicle sensors as anomalous with Agerstam’s method of determining a system’s essentiality and disabling the system. Doing so would allow continued functionality of the vehicle in spite of anomalous sensors as recognized by Agerstam ([0077]).

Regarding Claims 5, 15, and 20, Ur teaches all of the limitations of Claims 1, 11, and 16 as discussed above, and does not teach responsive to determining that the at least one sensor abnormality affects overall safety or functionality of the vehicle,
disabling all functional capabilities of the vehicle.
responsive to determining that the at least one sensor abnormality affects overall safety or functionality of the vehicle, ([0078] and figure 8, step 816, wherein it is determined if the anomalous system is safety critical or not)
disabling all functional capabilities of the vehicle. ([0078] and figure 8, step 818, wherein if the anomalous system is safety critical, the vehicle immediately enters a safe state, and then a non-operating state)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ur’s method of identifying vehicle sensors as anomalous with Agerstam’s method of determining a system’s essentiality and disabling all functional capabilities of the vehicle. Doing so would prevent anomalous safety critical systems, like steering systems, to cause harm to vehicle occupants or pedestrians, as recognized by Agerstam ([0078]).

Regarding Claim 6, Ur teaches all of the limitations of Claim 1 as discussed above, but does not teach wherein the at least one sensor abnormality results from at least one sensor defect, 
and wherein completing the at least one predefined action comprises: 
recording vehicle-specific defect metadata based upon the at least one sensor defect; 
and analyzing the vehicle-specific defect metadata in the context of collective defect metadata derived from a plurality of vehicles to identify a pattern with respect to at least one defective vehicle part.
wherein the at least one sensor abnormality results from at least one sensor defect, ([0072], wherein the detected anomaly is a result of a malfunction)
and wherein completing the at least one predefined action comprises: 
recording vehicle-specific defect metadata based upon the at least one sensor defect; ([0083], wherein a tagged record is logged when an anomaly is detected)
and analyzing the vehicle-specific defect metadata in the context of collective defect metadata derived from a plurality of vehicles to identify a pattern with respect to at least one defective vehicle part. ([0084], when the tagged records of a plurality of vehicles are retrieved and analyzed to determine if a recall for a part is needed)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ur’s anomaly detection method with Agerstam’s method of recording and analyzing vehicle metadata to identify patterns in defective vehicle parts. Doing so would identify patterns of vehicle part defects, enable vehicle users to be notified of safety critical systems failures across an entire set of products, and improve vehicle safety by enabling users to take corrective action for defective parts before accidents occur, as recognized by Agerstam ([0080]). 

Regarding Claim 7, Ur and Agerstam in combination disclose all of the limitations of Claim 6 as discussed above, and Ur does not teach calculating a similarity factor with respect to analogous vehicle sensors of multiple vehicles that are associated with the at least one defective vehicle part.
calculating a similarity factor with respect to analogous vehicle sensors of multiple vehicles that are associated with the at least one defective vehicle part. ([0085], wherein the anomaly detector 114 calculates a correlation between the own vehicle’s anomalous sensor data and the anomalous sensor data of other vehicles)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ur’s anomaly detection method with Agerstam’s method of calculating a correlation between analogous vehicle sensors associated with defective vehicle parts. Doing so would identify patterns of vehicle part defects, enable vehicle users to be notified of safety critical systems failures across an entire set of products, and improve vehicle safety by enabling users to take corrective action for defective parts before accidents occur, as recognized by Agerstam ([0080]). 

Regarding Claim 8, Ur and Agerstam in combination disclose all of the limitations of Claim 6 as discussed above, and Ur does not teach updating a known errors system based upon the identified pattern.
Agerstam teaches updating a known errors system based upon the identified pattern. ([0083]-[0084], wherein recall system 106 contains tagged anomaly data related to known errors, and the anomaly detected logs anomalous data to the recall system)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ur’s anomaly detection method with 

Regarding Claim 9, Ur and Agerstam in combination disclose all of the limitations of Claim 6 as discussed above, and Ur does not teach determining a recall protocol with respect to the at least one defective vehicle part based upon the identified pattern.
Agerstam teaches determining a recall protocol with respect to the at least one defective vehicle part based upon the identified pattern. ([0086], wherein if a pattern is identified regarding the tagged anomalous data, the system applicator is notified to recall all vehicles of a similar type to the own vehicle)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ur’s anomaly detection method with Agerstam’s method of recalling similar vehicles. Doing so would identify patterns of vehicle part defects, enable vehicle users to be notified of safety critical systems failures across an entire set of products, and improve vehicle safety by enabling users to take corrective action for defective parts before accidents occur, as recognized by Agerstam ([0080]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030009270 A1 is directed to a vehicle diagnostics system that uses a pattern recognition algorithm on sensor data to recognize abnormal sensors and control the vehicle based on the detected abnormalities.
US 9558601 B2 is directed to a method for detecting vehicle system faults from received sensor signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667